Citation Nr: 0844097	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-34 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes 
mellitus, type II.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
January 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Herein, the veteran is seeking service connection for 
erectile dysfunction secondary to this service-connected 
diabetes mellitus, type II.  The veteran was granted service 
connection for diabetes mellitus, type II, by an August 2004 
rating decision, wherein he was assigned a 10 percent 
disability evaluation.  By a February 2005 rating decision, 
the veteran was granted an increase to a 20 percent 
disability evaluation for his service-connection diabetes 
mellitus, type II.  

In the February 2005 rating decision, the RO also deferred 
its decision on the veteran's service-connection claim for 
erectile dysfunction, to include as secondary to his service-
connected diabetes mellitus, type II, pending a VA 
examination.  The subsequently scheduled VA examination was 
to be conducted in April 2005; however, as noted on the 
resulting report, the examination amounted to telephonic 
communication between the examiner and the veteran.  The 
veteran reported to the examiner that he had an appointment 
with his primary care provider in May 2005.  The examiner 
concluded the report by stating the veteran presented with 
subjective complaints of erectile dysfunction without a 
history of counseling, medication, or medical evaluation.  
Further evaluation was postponed by the examiner pending 
referral following the veteran's May 2005 appointment with 
his primary care provider.

In the May 2005 treatment report, it was noted that the 
veteran complained of decreased libido and erectile 
dysfunction since starting his heart medication, Coreg.  The 
veteran also explained that, on mornings when the he forgets 
to take Coreg, he experiences erections.  Ultimately, the 
veteran was assigned a diagnosis of erectile dysfunction 
"likely [secondary] to [C]oreg," and was given a 
prescription for Viagra.  It was noted in the report that if 
the Viagra prescription did not work, adjustments to the 
veteran's Coreg will be considered.

The veteran was denied service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus, 
type II, by a July 2005 rating decision.  

In response to the July 2005 denial, the veteran's wife, a 
Registered Nurse, submitted a statement wherein she opined 
that the veteran's "onset of diabetes is the primary and 
chief reason my husband has erectile dysfunction problems.  
My husband's erectile dysfunction problems started years 
before he ever took his first dose of Coreg."  She 
continued:

At the present time, it is generally the 
opinion of most medical doctors that 
diabetes is the primary cause of 
erectile dysfunction problems among men.  
I agree that the Coreg has impacted and 
helped to further aggravate this 
problem, but in my opinion, it did not 
cause the initial problem that had 
started years before any medical doctor 
prescribed the medication Coreg for my 
husband.

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

Though the veteran was scheduled for a VA examination, and 
the veteran did communicate with the examiner via telephone, 
no physical examination was conducted, nor were any 
diagnostic or clinical evaluations.  Despite the fact that a 
medical professional attributed the veteran's erectile 
dysfunction to his heart medication, the veteran submitted a 
medical opinion from his wife that stands in opposition to 
such attribution.  Moreover, none of the medical evidence of 
record contemplated a relationship between the veteran's 
service-connected diabetes mellitus, type II, and his 
erectile dysfunction in terms of aggravation.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  Thus, the Board finds that the 
veteran must be scheduled for another VA examination.

Accordingly, the case is remanded for the following action:

1. The RO must provide appropriate VCAA 
notice to the veteran with respect to his 
service connection claim for erectile 
dysfunction.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for erectile dysfunction 
during the course of this appeal.  The RO 
must then obtain copies of the related 
medical records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a comprehensive 
examination conducted by the appropriate 
health care provider.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must review all the evidence of 
record, including the veteran's service 
medical records.  After a review of the 
entire evidence of record, the examiner 
must render an opinion as to the presence, 
etiology, and severity of erectile 
dysfunction.  If, and only if, erectile 
dysfunction is present, the examiner must 
opine as to whether the erectile 
dysfunction is related to or aggravated by 
the veteran's service-connected diabetes 
mellitus, type II.  A complete rationale 
for any opinion expressed, to include 
citation to specific medical documents in 
the claims file and supporting clinical 
findings, must be included in the 
examination report.  The report prepared 
must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the veteran and his 
representative.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




